Case: 14-12241   Date Filed: 04/09/2015   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-12241
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:13-cr-00591-RAL-AEP-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

NABA RAHEEM LEWIS,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (April 9, 2015)

Before MARCUS, WILLIAM PRYOR and MARTIN, Circuit Judges.

PER CURIAM:
              Case: 14-12241     Date Filed: 04/09/2015    Page: 2 of 2


      Meghan Collins, counsel for Naba Raheem Lewis, has moved to withdraw

from further representation and filed a brief pursuant to Anders v. California, 386

U.S. 738, 87 S. Ct. 1396 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because our review reveals no arguable issues of merit, counsel’s motion to

withdraw is GRANTED, and Lewis’s conviction and sentence are AFFIRMED.




                                           2